Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page 1 of 17

EXHIBIT 1

PagelD 8
Tarrant County - Civil Page | of 1
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page2of17 PagelD9

   

a \s, Tarrant County District Clerk Online
uN cs 7? Thomas A. Wilder, District Clerk |

Tasest

5/7/19 12:32 PM
Date Filed: 04-12-2019

Civil - Case and Transaction Information
Cause Number: 3$2-307354-19
STANLEY SCOTT GRIMM | VS| AETNA LIFE INSURANCE COMPANY
Cause of Action: CONTRACT, CONSUMER/DTPA
Case Status: PENDING
File Mark Description a Assessed Fee
4-12-2019 PLTF'S ORIG PET W/DISCLREQ ON | 289.00

4-12-2019 COURT COST (PAID) trans #1 Y 289.00
4-12-2019 CIT-ISSUED ON AETNA LIFE INSURANCE COMPANY-OnN | Sve 8.00

04/16/2019
4-12-2019 COURT COST (PAID) trans #3 Y 8.00

District Clerk's Office
Tom Vandergriff Civil Courts Building
100 N. Calhoun St., 2nd Floor, Fort Worth, Texas 76196, Contact Us
Please send questions and comments regarding the District Clerk web site to District Clerk Webmaster

 

 

-Credit/Paid Fee

ta

https://egov.tarrantcounty.com/group/de/civil?p_p_id=subscriberAccessCivil_WAR_subscriberAccessCivil&p . p_lifecycle=1,,, 3/7/2019
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page 3of17 PagelD 10

EXHIBIT 2
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page4of17 PagelD 11

ir coun
Cense No 2oe 307854-19 THOMAS A WILDER
Stanley Scott Grimm § Inthe ___—_ Judicial
V. : District Court of
Aetna Life Insurance Company : Tarrant County, Texas
PLAINTIFF'S ORIGINAL PETITION

(with Disclosure Request)

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES Plaintiff Stanley Scott Grimm (952/752), hereinafter called Plaintiff, complaining of and
about Defendant Aetna Life Insurance Company, hereinafter called Defendant, and for cause of action
shows unto the Court the following:

SERVICE

1. Defendant Aetna Life Insurance Company is an insurance company, doing business in the State
of Texas. Said Defendant can be served through its attorney for service: C.T. Corporation System, 1999
Bryan Street, Suite 900, Dallas, Texas 75201-3136.

 

JURISDICTION

2, The subject matter in controversy is within the jurisdictional limits of this court in that Plaintiff seeks
recovery of over $200,000.00 but less than $1,000,000.00.

VENUE

3; Pursuant to Texas Civil Practice & Remedies Code, §15.032, venue in Tarrant County is proper in
this cause in that it is where the insured resides.

AGENCY AND VICARIOUS LIABILITY.

 

4. Whenever in this Petition it is alleged that Defendant did any act or thing or omission, it is meant
that Defendant, its officers, agents, employees, or representatives did such act or thing or omission and
that at the time such act or thing was done, it was done with the full authorization or ratification of
Defendant or was done in the normal and routine course and scope of employment of Defendant, its
officers, agents, employees, or representatives.

 

Plaintiff's Original Petition (w/Disclosure Request) - Page 1
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page5of17 PagelD 12

WRITTEN NOTICE GIVEN.

5. Plaintiff has fully complied with all of the conditions precedent prior to bringing this suit.

* Notice letter was issued February 5, 2019, and this lawsuit is being filed after the expiration of 60
ays.

FACTS

fi Plaintiff has a policy of insurance with Defendant, referenced to be Group Control number

0811383.

8. The policy has been in full force and effect for all times relevant to this lawsuit.

9, The policy offers long-term disability (LTD) benefits which Plaintiff has been receiving since

December 2011, began when he had undergone a C4-5 anterior cervical discectomy and fusion.

10. Plaintiffs claim number is 5647305.

11, Plaintiff has suffered many setbacks since the surgery and has had several medical interventions.
12 Plaintiff is also receiving Social Security Disability benefits.

13, Defendant decided that as of September 11, 2018, that Plaintiff is no longer eligible for LTD
benefits.

14, Defendant's determination was wrong in that Plaintiff is still suffering from conditions that make him
eligible for LTD benefits pursuant to the policy language.

15, Plaintiffs LTD benefits ceased on September 11, 2018.
16. Plaintiffs LTD benefits are $1,680.80 per month until age 65.

17, Plaintiff was born in October 1964.

VIOLATIONS OF THE TEXAS INSURANCE CODE
18, Plaintiff incorporates herein all the FACTS as set forth above.

19. Defendant's conduct in this matter appears to be in violation of numerous laws, including but not
limited to Texas Insurance Code (TIC), as follows:

a. TIC § 541,060(a)(2)(A): Defendant have violated this section by failing to attempt in good faith to
effectuate a prompt, fair, and equitable settlement of a claim with respect to which the insurer's
liability has become reasonably clear in that research on Defendant's part would show that the

 

Plaintiff's Original Petition (w/Disclosure Request) . Page 2
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page6of17 PagelD 13

above FACTS are true and correct and that Defendant have failed to follow Texas law regarding
the Texas Prompt Payment of Claims Act by requesting further information or paying or denying
the claim within 15 business days.

b. TIC § 541.060(a)(4): | Defendant have violated this section by failing to within a reasonable time
to affirm or deny coverage of a claim to a policyholder in that Defendant had all the information

Defendant reasonably needed to accept or deny coverage on or about September 11, 2018, yet
Defendant have not affirmed or denied coverage.

BREACH OF CONTRACT

20. Plaintiff incorporates herein all the FACTS as set forth above.

ZN. Defendant’s conduct in this matter appears to be in Breach of Contract:

22. There is a valid, enforceable contract of insurance between Plaintiff and Defendant.
23. Plaintiff is a proper party to bring this lawsuit against Defendant.

24, Plaintiff has performed under the contract by paying premiums and cooperating with Defendant's
investigation and supplying Defendant with necessary information.

25. Defendant breached the contract Defendant has with Plaintiff by ceasing LTD benefits.

26. Defendant's breach of the contract has caused injury to Plaintiff.

PROMPT PAYMENT OF CLAIMS ACT

 

27. Plaintiff incorporates herein all the FACTS as set forth above.

28. Defendant had all the information it had to pay Plaintiffs LTD benefits on September 11, 2018,
which is date Defendant ceased the benefits.

29. Defendant is liable as penalty at an interest of 18% a year on policy benefits of plus attorney's fees.

DAMAGES.
30. Plaintiff incorporates herein all the facts as set forth above.

a1, Plaintiff sustained the following economic and actual damages as a result of the actions and/or
omissions of Defendant described herein:

a. Plaintiff seeks payment of LTD benefits.

 

Plaintiff's Original Petition (w/Disclosure Request) - Page 3
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page7ofi17 PagelD 14

b. Plaintiff seeks as penalty, damages under the Texas Prompt Payment of Claims Act, including 18%
penalty on monies due, plus attorney fees.

DISCOVERY - REQUEST FOR DISCLOSURE TO DEFENDANT:

32. Pursuant to Rule 194 of the Texas Rules of Civil Procedure, Defendant Aetna Life Insurance
Company is requested to disclose, within fifty (50) days of service of this request, the information or
material as set forth in R.194.2(a) through R.194.2(I). A response to a request under Rule 194.2(f) is due
according to Rule 195.2 of the Texas Rules of Civil Procedure.

30. The disclosures must be signed in accordance with Texas Rules of Civil Procedure, Rule 191.3,

and delivered to the undersigned attorney. If a Defendant fails to comply with the requirements above, the
Court may order sanctions against such Defendant in accordance with the Texas Rules of Civil Procedure.

Pleading, In the Alternative
34, Plaintiff incorporates herein all the FACTS as set forth above.
oD; In the event this policy of insurance, is found to be governed, by ERISA then Plaintiff pleads as
follows:
Service
36. Defendant Aetna Life Insurance Company is an insurance company, doing business in the State

of Texas. Said Defendant can be served through its attorney for service: C.T. Corporation System, 1999
Bryan Street, Suite 900, Dallas, Texas 75201-3136.

 

 

Jurisdiction and Venue

af. This action against Defendants arises under the Employee Retirement Income Security Act of 1974
("ERISA"), 29 U.S.C. §1101 et. seq.

38, This Court has jurisdiction over this action pursuant to 29 U.S.C. §1132(e)(1).

38. Venue is proper in this District pursuant to 29 U.S.C. §1132(e)(1) and (2).

Factual Background

40. The employer benefit plan ("Plan") at issue in this case provided life insurance policy coverage to
Stanley Scott Grim, Plaintiff herein. Plaintiff is the named insured of the LTD insurance policy.

 

Plaintiff's Original Petition (w/Disclosure Request) - Page 4
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page 8of17 PagelD 15

4}, The Plan is subject to ERISA.

42. At all pertinent times, Plaintiff was an employee and was a participant within the meaning of 29
U.S.C. § 1002(7) of the Plan.

43, Plaintiffs LTD benefits ceased on September 11, 2018.

44, Plaintiff made a timely claim for LTD benefits and fully cooperated with Defendant's investigation.
45. Defendant ultimately denied the claim/terminated the LTD benefits on September 11, 2018.

46. Defendant has persisted in its denial of Plaintiff's claim for benefits.

47, Plaintiff was and is entitled to benefits provided by the policy because Plaintiff made payments for
on the policy, and Defendant accepted the payments.

48. Administrative appeals have been exhausted.

Request For Relief - Claim For Benefits Under The Policy - Count One
49, Plaintiff incorporates herein all the facts as set forth above.

50, Plaintiff is entitled to LTD benefits under the Plan as Plaintiff because there are no applicable
exclusions.

51. Plaintiff has complied with Plaintiff's obligations to make proof of claim in accordance with the Plan
including the appeal provisions.

52, The standard of review is de novo as the Defendant is not granted discretion and/or such discretion
is voided by Texas Law, §28 Tex Admin. Code §3.1201 et seg. Defendant's decision to deny Plaintiff's
claim was wrong.

53. In the alternative, Defendant's decision to deny Plaintiffs claim was arbitrary and capricious
particularly after receiving the materials Defendant received on Plaintiffs appeal.

54. Pursuant to 29 U.S.C. §1132(a)(1)(B), Plaintiff seeks from Defendant those benefits, which have
not been paid to Plaintiff.

Count Two - Attorneys Fees Pursuant to 29 U.S.C. 1132(g)(1) Against Defendant
55. Plaintiff incorporates herein all the FACTS as set forth above.

56. Pursuant to 29 U.S.C. §1132(g)(1), Plaintiff seeks an award of Plaintiffs reasonable and necessary
court costs, and attorney's fees in connection with the prosecution of this action.

 

Plaintiff's Original Petition (w/Disclosure Request) - Page 5
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page9of17 PagelD 16

ATTORNEY'S FEES.

57. Request is made for all costs and reasonable and necessary attorney's fees incurred by or on
behalf of Plaintiff herein, including all fees necessary in the event of an appeal of this cause to the Court of
Appeals and the Supreme Court of Texas, as the Court deems equitable and just, as provided by: (a)
§541.152(a)(1), of the Texas Insurance Code; (b) Chapter 38 of the Texas Civil Practice and Remedies
Code; and, (c) common law.

PRE-JUDGMENT INTEREST.

58. As a result of the injuries sustained by Plaintiff as aforesaid and in addition to such damages,
Plaintiff will show that he is entitled to pre-judgment interest on each separate element of damages as
awarded by the jury during the trial of this case, from and after the date of accrual of such damages,
through the date of judgment, such interest to accrue at the highest prevailing rate then applicable on the
date of judgment.

POST JUDGMENT INTEREST.

59. Asa result of the injuries sustained by Plaintiff and in addition to such damages, Plaintiff will show
that he is entitled to post-judgment interest on damages awarded by the jury during the trial of this case,
from and after the date of judgment, such interest to accrue at the highest prevailing rate then applicable
until paid in full.

COSTS OF SUIT.

60. In addition, Plaintiff seeks all related costs of suit in this cause of action through the trial, post-trial,
appeal, and/or post-judgment discovery, etc. of this matter.

61. Wherefore, Plaintiff seeks reimbursement of court costs incurred in the trial of this case and
thereafter.

REQUEST FOR JURY TRIAL.

 

62. Plaintiff respectfully requests that a Jury be impaneled on final hearing of this cause of action.

PRAYER.

63. WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the Defendant be cited
to appear and answer herein, and that upon a final hearing of the cause, judgment be entered for the
Plaintiff against Defendant, including but not limited to ORDERING:

a. Defendant to pay Plaintiff the full LTD insurance benefits Plaintiff is entitled to under the policy.

 

Plaintiff's Original Petition (w/Disclosure Request) : Page 6
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page 10o0f17 PagelD 17

b. Defendant to pay Plaintiffs reasonable attorney's fees incurred in pursuing recovery of benefits

owed to Plaintiff.

c. Defendant to pay Plaintiff pre-judgment and post-judgment interest; and

d. That Plaintiff recover the cost of this action and such other and further relief as the Court may

deem proper under the circumstances.

SIGNED on April 10, 2019.

Respectfully submitted,

isi Mark S. Humphreys
Mark S. Humphreys - SBOT #00789762

MARK S. HUMPHREYS, P.C.
702 Dalworth Street, Grand Prairie, Texas 75050
Tel, (972) 263-3722 * Fax. (972) 237-1690

Email: texaslaw94@yahoo.com
Attorney For Plaintiff

 

Plaintiff's Original Petition (w/Disclosure Request)

Page7
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page11o0f17 PagelD 18

EXHIBIT 3
Tarrant County - Civil

Page | of 1

Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page 12o0f17 PagelD 19

  

ej

Ws, Tarrant County District Clerk Online
. 7; Thomas A. Wilder, District Clerk

Civil - Transaction Detail : : 5/7/19 12:34 PM

Cause Number: 352-307354-19 File Mark Date: 04-12-2019

Transaction Number: 2 Entry Date; 04-12-2019
STANLEY SCOTT GRIMM | VS| AETNA LIFE INSURANCE COMPANY

Transaction Description:
COURT COST (PAID) trans #1

Financial Information:

 

 

Receipt #: p00040727 Paid By: Other ID Mark Humphreys
Fees Paid Direct: $ 0.00 Witness Fee Paid Direct: § 0.00
Money Paid Out: $0.00 Check Number:

Party Information:

Party Number: 1 Party Type: PLAINTIFF

Party Name: GRIMM, STANLEY SCOTT Party Status: ACTIVE

Related To:

Document Information:

Beginning Fiche Number: Ending Fiche Number:

Beginning Frame Number: Ending Frame Number:

Image Scanned By:
Last Modified By: KEAR, BRANDYE
District Clerk's Office
Tom Vandergriff Civil Courts Building
100 N. Calhoun St., 2nd Floor, Fort Worth, Texas 76196, Contact Us

Please send questions and comments regarding the District Clerk web site to District Clerk Webmaster

https://egov.tarrantcounty.com/group/de/civil?p_p_id=subscriberAccessCivi | WAR subscriberAccessCivil&p_p_lifecycle=l...

5/7/2019
Tarrant County - Civil

Page | of |

Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page 13o0f17 PagelD 20

   

*, a
TreseceY

Civil - Transaction Detail §/7/19 12:35 PM

Cause Number: 352-307354-19 File Mark Date: 04-12-2019

Transaction Number: 4 Entry Date: 04-12-2019
STANLEY SCOTT GRIMM | VS | AETNA LIFE INSURANCE COMPANY

Transaction Description:
COURT COST (PAID) trans #3

Financial Information:

 

Receipt #: p00040727 Paid By: Other ID Mark Humphreys
Fees Paid Direct: $ 0.00 Witness Fee Paid Direct: $ 0,00
Money Paid Out: $0.00 Check Number:

Party Information:

Parity Number: | Party Type: PLAINTIFF

Party Name: GRIMM, STANLEY SCOTT Party Status; ACTIVE

Related To:

Document Information:

Beginning Fiche Number: Ending Fiche Number:

Beginning Frame Number; Ending Frame Number:

Image Scanned By:

District Clerk's Office
Tom Vandergriff Civil Courts Building
100 N. Calhoun St., 2nd Floor, Fort Worth, Texas 76196, Contact Us

Please send questions and comments regarding the Distriet Clerk web site to District Clerk Webmaster

https://egov.tarrantcounty.com/group/de/civil?p_p_id=subscriberAccessCivil_WAR_subscriberAccessCivil&p |p _lifecycle=L...

5/7/2019
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page 14o0f17 PagelD 21

EXHIBIT 4
Tarrant County - Civil Page | of 1

Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page 15o0f17 PagelD 22

 

Thomas A. Wilder, District Clerk

Civil - Document Service Information 5/7/19 12:35 PM

 

Cause Number: 352-307354-19 Date Filed; 04-12-2019
STANLEY SCOTT GRIMM | VS | AETNA LIFE INSURANCE COMPANY

Cause of Action: CONTRACT, CONSUMER/DTPA

Case Status: PENDING

This is service attempt #1

Document Production Information:

Transaction Number: 3

Current Status: CHECKED OUT

Transaction Description: CIT-ISSUED ON AETNA LIFE INSURANCE COMPANY-On 04/16/2019
Date Produced: 04-16-2019

Produced By:
Last Modified By:

MELANSON, LAUREN
KEAR, BRANDYE

 

Document Service Out Information:

Service has been attempted 1 times. This is service attempt #1

Attempts: L
Party To Serve: AETNA LIFE INSURANCE COMPANY
Checked Out: 04-16-2019 10:47AM MELANSON, LAUREN

Checked Out By: EMAILED TO ATTY PER REQ

 

Document Service In Information:
Checked In:

Checked In By:

Date Executed:

Entry Date:

Document Service Fee Information:

Deposit/Incurred Status: No Deposit / Incurred Collected

Total Amount Paid Direct: $0.00
Service Fee

Notes

Witness Fee; $0.00

District Clerk's Office
Tom Vandergriff Civil Courts Building
100. N. Calhoun St., 2nd Floor, Fort Worth, Texas 76196, Contact Us

Please send questions and comments regarding the District Clerk web site to District Clerk Webmaster

https://egov.tarranteounty.com/group/de/civil?p_p_id=subscriberAccessCivil_WAR_subscriberAccessCivilé&p_p_lifecycle=1.., 5/7/2019
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page 16o0f17 PagelD 23

THE STATE OF TEXAS
DISTRICT COURT, TARRANT COUNTY

 

CITATION Cause No. 352-307354-19

STANLEY SCOTT GRIMM
VS.
AETNA LIFE INSURANCE COMPANY

TO: AETNA LIFE INSURANCE COMPANY

B/S ATTY FOR SERVICE-CT CORPORATION SYSTEM 1999 BRYAN ST STE 900 DALLAS, TX
75201-3136

You said DEFENDANT are hereby commanded to appear by filing a written answer to the PLAINTIFF'S ORIGINAL PETITION (WITH
DISCLOSURE REQUEST) at or before 10 o'clock A.M. o£ the Monday next after
the expiration of 20 days after the date of service hereof before the 352nd District Court

,100 N CALHOUN, in and for Tarrant County, Texas, at the Courthouse in the City of Fort Worth, Tarrant County, Texas
said PLAINTIFF being

STANLEY SCOTT GRIMM

Filed in said Court on April 12th, 2019 Against
AETNA LIFE INSURANCE COMPANY

For suit, said suit being numbered 352-307354-19 the nature of which demand is ag shown on said

PLAINTIFF'S ORIGINAL PETITION (WITH DISCLOSURE REQUEST) a copy of which accompanies this citation,

 
  
    
 
 
   
 

MARK 5 HUMPHREYS
Attomey for STANLEY SCOTT GRIMM Pxone No. (972)263-3722
Address 702 DALWORTH ST GRA PRAIRIE, TX 75050
Thomas A. Wilder , Clerk of the District Court of Tarrant County, xas, Given under my hand and the seal
of said Court, at office in the City of Fort Worth, this the 16th day of April,

» crower LY

LAGREN MELANSON
NOTICE: You have been sued. You may employ an attorney. If you or your att
clerk who issued this citation by 10:00 AM, on the Monday next following

Deputy

ney do not file a written answer with the
e expiration of twenty days after you were
served this citation and petition, a default judgment may be taken againgt you.

Thomas A. Wilder, Tarrant County District Clerk, 100 N CALHQ@UN, FORT WORTH TX 76196-0402

 

OFFICER'S RETURN *35230735419000003*

 

 

 

Received this Citation on the day of ' at o'clock M; and executed at
within the county of , State of at o'clock M
on the day of 5 by delivering to the within named (Def.):

 

 

defendant(s), a true copy of this Citation together with the accompanying copy of PLAINTIFF'S ORIGINAL PETITION (WITH
DISCLOSURE REQUEST), having first endorsed on same the date of delivery.

Authorized Person/Constable/Sherif€:

 

 

 

 

County of State of By Deputy
Fees §
State of County of (Must be verified if served outside the State of Texas)
Signed and sworn to by the said before me this ss day of —

 

to certify which witness my hand and seal of office
{Seal)

 

County cf _ «State Of
Case 4:19-cv-00388-Y Document 1-2 Filed 05/09/19 Page17of17 PagelD 24

‘IWNIODIaO
WUHID LOLMLSIC ALNNOD LNVeavL Ag

MMI

 

 

 

 

 

 

 

 

 

 

 

 

WE

MFT TAID
OSOSL XL “SIMIVud GNVUD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LS HLYOMTVA cL ‘SSduddy
TZLE-E9T(ZLG) “ON BUOY

WWIYD LLOOS AD INVLS “Joy Aawiony
SAT UHdWNH § WUVN

 

Andad NOSNWISW NaunvT Aq

2Or0-9619L XL HLYOM LAYOd
NNOH1¥) N 001

IID PUIsIg AjuNOD jweLe],
Jap “W sewouy
6102 ‘dy jo Aep HOT SIL

danssi

ANVdWOD FONVANSNI SHIT VNLAV
“SA

WWIYS LLOOS AWINVIS
6I-PSELOE-CSE “ON esne)

 

NOILVLIOD
